DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 11/30/2020. Claims 1, 6, 10, 11 and 13-14 are amended. Claims 6, 11, 14-16 and 18 are canceled. Claim 9 has been canceled. Claims 1-8 and 10-15 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed on 11/30/2020, with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the new interpretations of the prior art of record and new reference being used in the current rejection. Applicant’s arguments are only directed to the amended claims, therefore the arguments are addressed in the body of the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiele (US Pub No. 2015/0073394).
Regarding claim 1, Schiele discloses (Figures 1-6) an instrument (10) for performing surgical procedures on a patient, comprising: a tool (15) having at least two tool parts (16, 17, 22) that are configured to be moved in a chronologically offset manner; an actuation gear mechanism (Figure 3) that includes a first output (mechanism inside housing 11 for moving traction elements 20, 21 in order to open and close the jaws 16, 17) for a first one of the tool parts (16, 17) and a second output (mechanism inside housing 11 for moving sliding element 23 in order to actuate the blade 22) for a second one of the tool parts (22); a first transmission device (20, 21) that is connected to the first tool part (16, 17) and the first output (Paragraph 0034) (Figure 2); a second transmission device (23) that is connected to the second tool part (22) and the second output (Paragraphs 0036-0037) (Figure 2);’’; wherein the actuation gear mechanism includes a cam mechanism (31) that is connected to the first output (Paragraphs 0033-0034); and the actuation gear mechanism includes a gear segment mechanism (26, 30, 28) that is connected to the second output (Paragraphs 0026 and 0036-0038), wherein the gear segment mechanism includes a rotatable segment gear (26) [Since gear wheel 26 is rotatable as disclosed in Paragraph 0037 and is a segment or a separate piece (merriam-webster definition of “segment”) of the entire actuation gear mechanism as shown in Figure 4 then this would result in the gear wheel 26 to be a “rotatable segment gear”] and a gear rack (30) that is connected to the second output (Paragraphs 0026 and 0036-0038).
Regarding claim 2, wherein the actuation gear mechanism is connected to a manual actuation arrangement (14) on an input side of the actuation gear mechanism (Figures 1-6) (Paragraphs 0033-0034).
Regarding claim 3, wherein the tool includes a forceps tool (16, 17), and the first tool part is a movable branch of the forceps tool (Paragraph 0035).
Regarding claim 4, wherein the tool includes a cutting tool (22), and the second tool part is a knife (Paragraphs 0036-0038).
Regarding claim 5, wherein the first transmission device (20, 21) is a pulling device (Figures 2-3) and the second transmission device (23) is a pushing device (Figures 2-3).
Regarding claim 8, wherein a spring (43) is arranged between the cam mechanism (31) and the first output (Figure 3).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreaux (US Pub No. 2017/0143361).
Regarding claim 1, Boudreaux discloses (Figures 1-4) an instrument (100) for performing surgical procedures on a patient, comprising: a tool (14) having at least two tool parts (jaws 16a,16b and knife 242) that are configured to be moved in a chronologically offset manner (Paragraphs 0028 and 0031-0032); an actuation gear Figure 2) that includes a first output (mechanism inside housing 10 for moving jaw closure tube 216 in order to open and close the jaws 16a, 16b) for a first one of the tool parts (jaws 16a,16b) and a second output (mechanism inside housing 10 for moving knife pusher shaft 218 in order to actuate the knife 242) for a second one of the tool parts (knife 242); a first transmission device (216) that is connected to the first tool part (jaws 16a,16b) and the first output (Paragraph 0029) (Figure 2); a second transmission device (218) that is connected to the second tool part (knife 242) and the second output (Paragraphs 0031-0032) (Figures 3-4); wherein the actuation gear mechanism includes a cam mechanism (236, 238) that is connected to the first output (Paragraph 0029); and the actuation gear mechanism includes a gear segment mechanism (Figure 4) that is connected to the second output (Paragraphs 0030-0031), wherein the gear segment mechanism includes a rotatable segment gear (230) (Figure 4) [Gear 230 is rotatable as disclosed in Paragraph 0030 and has teeth only on a segment of the gear 230 as shown in Figure 4] and a gear rack (232) that is connected to the second output (Paragraph 0030).
Regarding claim 10, wherein the segment gear (230) has a peripheral section without teeth (left peripheral section of gear 230 as shown in Figure 4) and a peripheral section provided with teeth (right peripheral section of gear 230 as shown in Figure 4) that is configured to be brought into meshing engagement with the gear rack (232) (Figure 4) (Paragraph 0030). 



Allowable Subject Matter
       Claims 6-7 are allowed.
       Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       The following is an examiner’s statement of reasons for indicating allowable subject matter.
         The prior art of record of Schiele and Boudreaux both fail to disclose wherein the cam mechanism includes at least one cam disk and at least one cam follower that is in abutment with the at least one cam disk, and the at least one cam follower is connected to the first output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MAJID JAMIALAHMADI/Examiner, Art Unit 3771